State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 16, 2015                    105406
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

JAMES DONAH,
                    Appellant.
________________________________


Calendar Date:   February 24, 2015

Before:   McCarthy, J.P., Garry, Egan Jr. and Lynch, JJ.

                             __________


     M. Elizabeth Coreno, Saratoga Springs, for appellant.

      Andrew J. Wylie, District Attorney, Plattsburgh (Nicholas
J. Evanovich of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Lawliss, J.),
rendered March 5, 2012 in Clinton County, convicting defendant
upon his plea of guilty of the crime of burglary in the third
degree.

      Defendant waived indictment and, in satisfaction of a
superior court information, pleaded guilty to burglary in the
third degree and waived his right to appeal. He thereafter was
sentenced as a second felony offender to the agreed-upon prison
term of 2 to 4 years. Defendant now appeals.

      We affirm. Contrary to defendant's contention, his waiver
of the right to appeal is valid. Supreme Court distinguished the
right to appeal from those rights automatically forfeited by
defendant's guilty plea, and defendant executed a written waiver
in open court. Accordingly, defendant knowingly, voluntarily and
                              -2-                  105406

intelligently waived his right to appeal his conviction and
sentence (see People v Oginski, 123 AD3d 1303, 1303 [2014];
People v Dyckman, 114 AD3d 994, 995 [2014], lv denied 23 NY3d
1036 [2014]). Given defendant's valid waiver of appeal, his
challenge to the severity of the sentence is precluded (see
People v Lopez, 6 NY3d 248, 256 [2006]; People v Fate, 117 AD3d
1327, 1329 [2014], lv denied 24 NY3d 1083 [2014]; People v White,
96 AD3d 1299, 1300 [2012], lv denied 19 NY3d 1029 [2012]).

     McCarthy, J.P., Garry, Egan Jr. and Lynch, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court